     Case 3:20-cv-02343-JLS-DEB Document 74 Filed 06/14/21 PageID.1611 Page 1 of 11



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     BACKCOUNTRY AGAINST DUMPS;                         Case No.: 20-CV-2343 JLS (DEB)
       DONNA TISDALE; and JOE E.
12
       TISDALE,                                           ORDER GRANTING CAMPO BAND
13                      Plaintiffs,                       OF DIEGUENO MISSION INDIANS’
                                                          MOTION TO INTERVENE FOR A
14     v.                                                 LIMITED PURPOSE
15
       UNITED STATES BUREAU OF INDIAN
                                                          (ECF No. 49)
16     AFFAIRS; DARRYL LACOUNTE, in his
       official capacity as Director of the United
17
       States Bureau of Indian Affairs; AMY
18     DUTSCHKE, in her official capacity as
       Regional Director of the Pacific Region of
19
       the United States Bureau of Indian Affairs;
20     UNITED STATES DEPARTMENT OF
       THE INTERIOR; DAVID BERNHARDT,
21
       in his official capacity as Secretary of the
22     Interior; and TARA SWEENEY, in her
       official capacity as Assistant Secretary of
23
       the Interior for Indian Affairs,
24                     Defendants.
25
26     TERRA-GEN DEVELOPMENT
       COMPANY, LLC,
27
                      Intervenor-Defendant.
28

                                                      1
                                                                               20-CV-2343 JLS (DEB)
     Case 3:20-cv-02343-JLS-DEB Document 74 Filed 06/14/21 PageID.1612 Page 2 of 11



 1          Presently before the Court is proposed Intervenor-Defendant Campo Band of
 2    Diegueno Mission Indians’ (the “Tribe”) Motion to Intervene for a Limited Purpose
 3    (“Mot.,” ECF No. 49).      Also before the Court are Intervenor-Defendant Terra-Gen
 4    Development Company, LLC’s (“Terra-Gen”) Statement of Non-Opposition to the Motion
 5    (ECF No. 50); Defendants United States Bureau of Indian Affairs (the “BIA”), Darryl
 6    LaCounte, Amy Dutschke, United States Department of the Interior, David Bernhardt, and
 7    Tara Sweeny’s (collectively, “Federal Defendants”) Response to the Motion (ECF No. 52),
 8    which “takes no position on the Tribe’s motion,” id. at 2; Plaintiffs Backcountry Against
 9    Dumps, Donna Tisdale, and Joe E. Tisdale’s (collectively, “Plaintiffs”) Opposition to the
10    Motion (“Opp’n,” ECF No. 55); and the Tribe’s Reply in support of the Motion (“Reply,”
11    ECF No. 56). The Court took the matter under submission without oral argument pursuant
12    to Civil Local Rule 7.1(d)(1). See ECF No. 57. Having carefully considered the Parties’
13    arguments and the law, the Court GRANTS the Tribe’s Motion, for the reasons set forth
14    below.
15                                        BACKGROUND
16          Plaintiffs seek judicial review of an approval by the BIA of a lease between the Tribe
17    and Terra-Gen for development of a wind energy project (the “Lease”), to be built
18    principally on the Tribe’s reservation (the “Reservation”) in San Diego County (the
19    “Project”). See generally First Amended and Supplemental Complaint (“FAC,” ECF No.
20    42). As relevant to the present Motion, the Project would involve the construction of, inter
21    alia, sixty turbines and fifteen miles of access roads within a 2,200-acre corridor on the
22    Reservation. Id. ¶ 2. “The funds from the Lease and the Project will serve as the principal
23    means of funding the Tribe’s government operations.” ECF No. 49-1 (“Mot. Mem.”) at 5.
24          On July 8, 2020, Plaintiffs filed their initial Complaint in the United States District
25    Court for the Eastern District of California (the “Eastern District”). See generally ECF No.
26    1. Federal Defendants moved to transfer venue to this District. See ECF No. 5. Shortly
27    thereafter, Terra-Gen filed a motion seeking to intervene as a defendant in the action. See
28    ECF No. 6. Ultimately, The Eastern District granted both motions, see ECF Nos. 22–23,

                                                   2
                                                                                20-CV-2343 JLS (DEB)
     Case 3:20-cv-02343-JLS-DEB Document 74 Filed 06/14/21 PageID.1613 Page 3 of 11



 1    and the action was transferred to this District from the Eastern District and assigned to the
 2    Honorable Roger T. Benitez, see ECF Nos. 25–26. The action was subsequently reassigned
 3    to this Court. See ECF Nos. 35–36.
 4          Both Terra-Gen and Federal Defendants moved to dismiss, see ECF Nos. 34, 40, and
 5    Plaintiffs filed the operative FAC in lieu of opposing the motions, prompting the Court to
 6    deny the motions to dismiss as moot, see ECF No. 43. The FAC asserts three claims: (1)
 7    violation of the National Environmental Policy Act; (2) violation of the Migratory Bird
 8    Treaty Act; and (3) violation of the Bald Eagle and Golden Eagle Protection Act. See
 9    generally FAC. Plaintiffs primarily seek declaratory and injunctive relief, in addition to
10    attorneys’ fees. See id. ¶ 181.
11          Both Terra-Gen and Federal Defendants have filed partial motions to dismiss, which
12    remain pending before the Court. See ECF Nos. 46, 60. Meanwhile, the Tribe filed the
13    present Motion on March 3, 2021, see ECF No. 49, and Plaintiffs filed a Motion for
14    Preliminary Injunction on May 19, 2021, see ECF No. 65. Following briefing by the
15    Parties, see ECF Nos. 68–72, the Court determined that it would be most efficient for the
16    Court and the Parties to decide the instant Motion first, see generally ECF No. 73.
17                                       LEGAL STANDARD
18          Federal Rule of Civil Procedure 24(a)(2) permits a party to intervene as a matter of
19    right. The Ninth Circuit has adopted “[a] four-part test . . . to determine whether
20    applications for intervention as a matter of right pursuant to Rule 24(a)(2) should be
21    granted,” Cty. of Orange v. Air Cal., 799 F.2d 535, 537 (9th Cir. 1986):
22                 An order granting intervention as of right is appropriate if: (1) the
                   applicant’s motion is timely; (2) the applicant has asserted an
23
                   interest relating to the property or transaction which is the subject
24                 of the action; (3) the applicant is so situated that without
                   intervention the disposition may, as a practical matter, impair or
25
                   impede its ability to protect that interest; and (4) the applicant’s
26                 interest is not adequately represented by the existing parties.
27    Id. (quoting United States v. Stringfellow, 783 F.2d 821, 826 (9th Cir. 1986)). “Failure to
28    satisfy any one of the requirements is fatal to the application.” Perry v. Proposition 8 Off.

                                                     3
                                                                                   20-CV-2343 JLS (DEB)
     Case 3:20-cv-02343-JLS-DEB Document 74 Filed 06/14/21 PageID.1614 Page 4 of 11



 1    Proponents, 587 F.3d 947, 950 (9th Cir. 2009) (citation omitted). “Generally, Rule
 2    24(a)(2) is construed broadly in favor of proposed intervenors and ‘[courts] are guided
 3    primarily by practical considerations.’” United States ex rel. McGough v. Covington
 4    Techs. Co., 967 F.2d 1391, 1394 (9th Cir. 1992) (quoting Stringfellow, 783 F.2d at 826).
 5    “The ‘liberal policy in favor of intervention serves both efficient resolution of issues and
 6    broadened access to the courts.’” Peruta v. Cty. of San Diego, 711 F.3d 570, 577 (9th Cir.
 7    2014) (Thomas, J., dissenting) (quoting United States v. City of Los Angeles, 288 F.3d 391,
 8    397–98 (9th Cir. 2002)).
 9            In evaluating a motion to intervene under Rule 24, “[c]ourts are to take all well-
10    pleaded, nonconclusory allegations in the motion to intervene, the proposed complaint or
11    answer in intervention, and declarations supporting the motion as true absent sham,
12    frivolity or other objections.” Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 820
13    (9th Cir. 2001). A decision on a motion to intervene may be made on the papers alone.
14    See id.
15                                             ANALYSIS
16            The Tribe argues that it is entitled to intervene as of right in this action. See Mot.
17    Mem. at 9. Accordingly, the Court will analyze each of the four relevant requirements in
18    turn.
19    I.      Timeliness of the Motion
20            “[Courts] consider three criteria in determining whether a motion to intervene is
21    timely: (1) the stage of the proceedings; (2) whether the parties would be prejudiced; and
22    (3) the reason for any delay in moving to intervene.” Nw. Forest Res. Council v. Glickman,
23    82 F.3d 825, 836 (9th Cir. 1996), as amended on denial of reh’g (May 30, 1996) (citing
24    United States v. Oregon, 913 F.2d 576, 588 (9th Cir. 1990)).
25            Plaintiffs do not contend that the Tribe’s Motion is untimely. See Opp’n at 1
26    (arguing that “the [Tribe] has failed to demonstrate that the second, third and fourth tests
27    are met”). The Tribe filed the present Motion relatively early in the proceedings, before
28    any substantive rulings were made and before Federal Defendants filed their pending

                                                     4
                                                                                  20-CV-2343 JLS (DEB)
     Case 3:20-cv-02343-JLS-DEB Document 74 Filed 06/14/21 PageID.1615 Page 5 of 11



 1    motion to dismiss; thus, no party will be prejudiced by the Tribe’s intervention. See
 2    Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893, 897 (9th Cir. 2011);
 3    Nw. Forest Res. Council, 82 F.3d at 837. Accordingly, the Court finds that the Motion is
 4    timely.
 5    II.   Significantly Protectable Interest in Action and Impairment Thereof
 6          In order to establish a significantly protectable interest in an action, “a prospective
 7    intervenor must establish that (1) ‘the interest [asserted] is protectable under some law,’
 8    and (2) there is a ‘relationship between the legally protected interest and the claims at
 9    issue.’” Nw. Forest Res. Council, 82 F.3d at 837 (citing Forest Conservation Council v.
10    U.S. Forest Serv., 66 F.3d 1489, 1493 (9th Cir. 1995)) (alterations in original). The Ninth
11    Circuit has further held that “[a]n applicant demonstrates a ‘significantly protectable
12    interest’ when ‘the injunctive relief sought by the plaintiffs will have direct, immediate,
13    and harmful effects upon a third party’s legally protectable interests.’” Sw. Ctr. for
14    Biological Diversity, 268 F.3d at 818 (citation omitted). “Contract rights are traditionally
15    protectable interests.” Id. at 820 (citations omitted).
16          With regard to the impairment of a proposed intervenor’s ability to protect its
17    interest, the Ninth Circuit “follow[s] the guidance of Rule 24 advisory committee notes
18    that state that ‘[i]f an absentee would be substantially affected in a practical sense by the
19    determination made in an action, he should, as a general rule, be entitled to intervene.’” Id.
20    at 822 (citing Fed. R. Civ. P. 24 advisory committee’s notes; Forest Conservation Council,
21    66 F.3d at 1498).
22          The Tribe argues that it has a significantly protectable interest that would be severely
23    impacted by the instant litigation, as “[t]he relief that Plaintiffs seek by way of this action
24    will have direct, immediate and harmful effects upon the Tribe’s legally protected
25    interests—namely, the construction of renewable energy facilities on its Reservation under
26    the Lease entered into with Terra-Gen.” Mot. Mem. at 11–12. Plaintiffs seek a declaration
27    that the Project violates various federal laws and an injunction enjoining the Project until
28    those violations are remedied. Id. at 12 (citing FAC ¶ 181). Accordingly, “[i]f the Court

                                                     5
                                                                                  20-CV-2343 JLS (DEB)
     Case 3:20-cv-02343-JLS-DEB Document 74 Filed 06/14/21 PageID.1616 Page 6 of 11



 1    grants the relief sought by Plaintiffs, the Tribe’s legally protected interests in the Lease and
 2    its use of its sovereign Reservation will be directly impacted.” Id.
 3           Plaintiffs counter that the Tribe fails to show a significantly protectable interest in
 4    the Lease “because the [Tribe]’s decision-making body, its General Council, has never
 5    approved the [Project], nor the Lease that would implement it,” and therefore “the [Tribe]
 6    has no legally protectable interest in the Lease.” Opp’n at 3–4. Accordingly, Plaintiffs
 7    claim that there is no legally protectable interest that could be impaired or impeded by the
 8    disposition of this litigation. Id. at 5.
 9           In reply, the Tribe argues that it is a party to the Lease, the Lease provides revenue
10    and employment to the Tribe and its members, and that “the [BIA’s] approval of the Lease
11    is the ‘property or transaction that is the subject of the action.’” Reply at 3 (quoting Fed.
12    R. Civ. P. 24(a)(2)). The Tribe cites to Ninth Circuit precedents finding similar interests
13    to be significantly protectable. Id. at 2 (citing Dine Citizens Against Ruining Our Env’t v.
14    Bureau of Indian Affairs, 932 F.3d 843, 853 (9th Cir. 2019); Kescoli v. Babbitt, 101 F.3d
15    1304, 1309–10 (9th Cir. 1996)). The Tribe argues that Plaintiffs’ attacks on the legitimacy
16    of its approval of the Lease are unrelated to the adequacy of the environmental review (and
17    therefore not relevant to the issues before this Court) and, at any rate, only appropriately
18    raised in tribal court. Id. at 3–4.
19           Regardless of the Tribe’s approval process for the Lease, 1 ultimately, even Plaintiffs
20    acknowledge that the Tribe is a party to the Lease. See FAC ¶ 1; see also Am. Greyhound
21    Racing, Inc. v. Hull, 305 F.3d 1015, 1023 (9th Cir. 2002) (concluding tribe had cognizable
22    and substantial interest in bargained land leases not yet approved by Secretary of the
23
24
      1
25      The Tribe objects to various statements concerning the approval process for the Lease in the declarations
      submitted in support of the Opposition, as well as a copy of the Constitution of the Campo Band of Mission
26    Indians (1976) attached as an exhibit, on the ground that they are irrelevant given that “[m]atters of the
      Tribe’s internal self-government is not an issue before the Court.” Objections to Evidence Filed in Support
27    of Plaintiffs’ Opposition (ECF No. 56-1) at 4 (citing Timbisha Shoshone Tribe v. Kennedy, 687 F. Supp.
28    2d 1171, 1185–86 (E.D. Cal. 2009)); see also id. at 4–11 (similar). The Court agrees that it lacks authority
      to rule on issues of tribal governance and SUSTAINS any evidentiary objections premised on this ground.

                                                           6
                                                                                             20-CV-2343 JLS (DEB)
     Case 3:20-cv-02343-JLS-DEB Document 74 Filed 06/14/21 PageID.1617 Page 7 of 11



 1    Interior). Plaintiffs seek to have the Court declare that the BIA’s approvals, including its
 2    authorizations of the Lease and the Project, violate various federal laws; order those
 3    approvals withdrawn; and permanently enjoin the Project until Federal Defendants comply
 4    with the relevant federal laws. See FAC ¶ 181. Accordingly, “‘the injunctive relief sought
 5    by the plaintiffs will have direct, immediate, and harmful effects upon a third party’s
 6    legally protectable interests’”—i.e., the Tribe’s contract rights under the Lease. Sw. Ctr.
 7    for Biological Diversity, 268 F.3d at 818; see also Dawavendewa v. Salt River Project Agr.
 8    Imp. & Power Dist., 276 F.3d 1150, 1156 (9th Cir. 2002) (“Here, the [Tribe] claims a
 9    legally protected interest in its contract rights with [Terra-Gen].”). Accordingly, the Court
10    finds that the Tribe “has asserted an interest relating to the property or transaction which is
11    the subject of the action,” Air Cal., 799 F.2d at 537, and that that interest would be impaired
12    should the Tribe not be permitted to intervene, see Kescoli, 101 F.3d at 1310 (“[Plaintiffs’]
13    action could affect the . . . Tribe’s interests in [its] lease agreements and the ability to obtain
14    the bargained-for royalties and jobs.”) (finding absent tribes necessary parties under Rule
15    19(a)(2)(i)); Dawavendewa, 276 F.3d at 1157 (“Undermining the [Tribe]’s ability to
16    negotiate contracts also undermines the [Tribe]’s ability to govern the reservation
17    effectively and efficiently.”) (citations omitted).
18    III.   Adequate Representation of the Tribe’s Interests
19           Finally, “[i]n determining whether an applicant’s interest is adequately represented
20    by the parties, [courts] consider (1) whether the interest of a present party is such that it
21    will undoubtedly make all the intervenor’s arguments; (2) whether the present party is
22    capable and willing to make such arguments; and (3) whether the would-be intervenor
23    would offer any necessary elements to the proceedings that other parties would neglect.”
24    Nw. Forest Res. Council, 82 F.3d at 838 (citing California v. Tahoe Regional Planning
25    Agency, 792 F.2d 775, 778 (9th Cir. 1986)). The Ninth Circuit has noted that this inquiry
26    parallels that of Rule 19(a) in assessing an absent party’s necessity. See Shermoen v.
27    United States, 982 F.2d 1312, 1318 (9th Cir. 1992). Although the burden of establishing
28    that the existing parties do not adequately represent its interests falls on the prospective

                                                       7
                                                                                     20-CV-2343 JLS (DEB)
     Case 3:20-cv-02343-JLS-DEB Document 74 Filed 06/14/21 PageID.1618 Page 8 of 11



 1    intervenor, “the requirement of inadequate representation is satisfied if the applicant shows
 2    that representation ‘may be’ inadequate.” Id. (citing Sagebrush Rebellion, Inc. v. Watt,
 3    713 F.2d 525, 528 (9th Cir. 1983); Trbovich v. United Mine Workers, 404 U.S. 528, 538
 4    n.10 (1972)). This burden is “minimal.” Sagebrush, 713 F.2d at 528 (citations omitted).
 5          The Tribe argues that Federal Defendants’ interests differ from its own, as “‘their
 6    overriding interest . . . must be in complying with environmental laws such as NEPA and
 7    the ESA.’” Mot. Mem. at 13 (citing Dine Citizens Against Ruining Our Env’t, 932 F.3d at
 8    855). “‘This interest differs in a meaningful sense from [the Tribe’s] sovereign interest in
 9    ensuring that the [Project goes forward] and provide[s] profits to the [Tribe].’” Id. (citing
10    Dine Citizens Against Ruining Our Env’t, 932 F.3d at 855). The Tribe further argues that
11    “it is axiomatic that the purely pecuniary interests of Terra-Gen differ greatly from the
12    sovereign interests of the Tribe, and that Terra-Gen cannot adequately represent the Tribe’s
13    interests.” Id. at 14 (citing Dine Citizens Against Ruining Our Env’t, 932 F.3d at 856).
14    Finally, the Tribe argues that none of the present Parties can make the sovereign immunity
15    arguments the Tribe proposes to raise in its motion to dismiss. Id. (citation omitted).
16          Plaintiffs counter that the Tribe’s interests are “adequately represented by Terra-
17    Gen, which signed the lease, and by BIA, which approved the Lease, both of whom are
18    vigorously defending its lawfulness.” Opp’n at 6. Given that “the narrow question posed
19    is whether BIA’s approval of the Lease between the [Tribe] and Terra-Gen is lawful,”
20    Plaintiffs argue that the interests of Federal Defendants, Terra-Gen, and the Tribe are
21    aligned. Id. at 7. Plaintiffs further argue that the fact that only the Tribe can raise the issue
22    of sovereign immunity “is not a valid basis for intervention because it does not relate to the
23    property or transaction which is the subject of the action.” Id. In other words, “‘[t]he
24    Tribe’s interest in its sovereign immunity was not – in the words of Rule 24(a)(2) – “an
25    interest relating to the property or transaction that is the subject of the action.”’” Id. at 9
26    (citing Amador Cty. v. U.S. Dep’t of the Interior, 772 F.3d 901, 906 (D.C. Cir. 2014)
27    (Randolph, C.J., concurring)).
28    ///

                                                      8
                                                                                    20-CV-2343 JLS (DEB)
     Case 3:20-cv-02343-JLS-DEB Document 74 Filed 06/14/21 PageID.1619 Page 9 of 11



 1           In response, the Tribe argues that Plaintiffs’ argument that Federal Defendants and
 2    Terra-Gen can adequately represent its interests “is in direct conflict with controlling Ninth
 3    Circuit precedent.” Reply at 5 (citing Dine Citizens Against Ruining Our Env’t, 932 F.3d
 4    at 855–56; White v. Univ. of Cal., 765 F.3d 1010, 1017 (9th Cir. 2014)). The Tribe argues
 5    that Amador, an out-of-circuit case that affirmed denial of a tribe’s motion to intervene
 6    solely on timeliness grounds, is inapposite, and that Ninth Circuit precedent holds that “[a]
 7    [t]ribe’s sovereign interest is precisely the type of interest that . . . has [been] identified for
 8    protection under the Federal Rules.” Id. at 6 (citing Dine Citizens Against Ruining Our
 9    Env’t, 932 F.3d at 853–56, 860; Kescoli, 101 F.3d at 1310, 1312) (emphasis in original).
10           The Court agrees with the Tribe that, under controlling Ninth Circuit precedent, the
11    Tribe’s interests may not be represented adequately by the present Parties. The Federal
12    Defendants’ interests as they relate to this litigation are not necessarily aligned with the
13    Tribe’s:
14                  Although Federal Defendants have an interest in defending their
                    decisions, their overriding interest, as it was in Manygoats, must
15
                    be in complying with environmental laws such as NEPA and the
16                  ESA. This interest differs in a meaningful sense from [the
                    Tribe]’s sovereign interest in ensuring that the [Project goes
17
                    forward] and provide[s] profits to the [Tribe]. If the district court
18                  were to hold that [the relevant environmental laws] required
                    more analysis that would delay [the Project], or that one of the
19
                    federal agencies’ analyses underlying the approval was flawed,
20                  Federal Defendants’ interest might diverge from that of [the
                    Tribe]. As we suggested in White, a holding that one or both of
21
                    these statutes required something other than what Federal
22                  Defendants have interpreted them to require could similarly
                    change Federal Defendants’ planned actions, affecting the lease
23
                    . . . at stake.
24
25    Dine Citizens Against Ruining Our Env’t, 932 F.3d at 855; see also Jamul Action Comm.
26    v. Simermeyer, 974 F.3d 984, 997 (9th Cir. 2020) (“[W]e have held that federal defendants
27    would not adequately represent an absent tribe where their obligations to follow relevant
28    environmental laws were in tension with tribal interests.”); Klamath Irrigation Dist. v. U.S.

                                                      9
                                                                                     20-CV-2343 JLS (DEB)
     Case 3:20-cv-02343-JLS-DEB Document 74 Filed 06/14/21 PageID.1620 Page 10 of 11



 1     Bureau of Reclamation, 489 F. Supp. 3d 1168, 1180–81 (D. Or. 2020) (finding absent
 2     tribe’s interests not adequately represented by the government defendant under the holding
 3     and reasoning of Dine). Further, as in Dine, the Tribe has explained how its “sovereignty
 4     would be implicated” in the litigation, 932 F.3d at 855 (citing Sw. Ctr. for Biological
 5     Diversity v. Babbitt, 150 F.3d 1152, 1154 (9th Cir. 1998)), as an adverse decision would
 6     halt the Project and “threaten[] . . . the Tribe’s sovereign right to control tribal resources
 7     and property,” Mot. Mem. at 5; see also Am. Greyhound Racing, Inc., 305 F.3d at 1024
 8     (“The sovereign power of the tribes to negotiate compacts is impaired by the ruling.”)
 9     (citing Dawavendewa, 276 F.3d at 1157), as well as the Tribe’s self-governance, see
10     Declaration of Marcus Cuero in Support of Motion (“Cuero Decl.,” ECF No. 49-2) ¶ 17;
11     Vill. of Hotvela Traditional Elders v. Indian Health Servs., 1 F. Supp. 2d 1022, 1026 (D.
12     Ariz. 1997) (explaining that ruling on water and sewage project on tribal lands “potentially
13     infringes upon the . . . Tribe’s right to decide internal matters concerning cultural issues,”
14     as well as “the interest of the Tribe in providing for the general tribal welfare through
15     receipt or generation of funds”), aff’d, 141 F.3d 1182 (9th Cir. 1998).
16           Nor can Terra-Gen adequately represent the Tribe’s interests. As in Dine,
17                  [Terra-Gen] shares at least some of [the Tribe]’s financial
                    interest in the outcome of the case. But [Terra-Gen] does not
18
                    share the [Tribe]’s sovereign interest in controlling its own
19                  resources, and in . . . the financial support that [the Project]
                    provides. The [Tribe]’s interest is tied to its very ability to
20
                    govern itself, sustain itself financially, and make decisions about
21                  its own natural resources.
22     932 F.3d at 856 (emphasis in original). Thus, the Tribe has established that representation
23     of its interest by the present Parties may be inadequate, thereby satisfying its “minimal”
24     burden with regard to this requirement. See Shermoen, 982 F.2d at 1318 (citations
25     omitted); Sagebrush, 713 F.2d at 528 (citations omitted).
26           Accordingly, because all the Rule 24(a)(2) requirements are satisfied here, the Tribe
27     should be granted permission to intervene as of right.
28     ///

                                                     10
                                                                                  20-CV-2343 JLS (DEB)
     Case 3:20-cv-02343-JLS-DEB Document 74 Filed 06/14/21 PageID.1621 Page 11 of 11



 1                                         CONCLUSION
 2           In light of the foregoing, the Court GRANTS the Tribe’s Motion (ECF No. 49). The
 3     Clerk of the Court SHALL UPDATE the docket to reflect the addition of the Tribe as an
 4     Intervenor-Defendant in the present action.
 5           The Tribe SHALL FILE its proposed motion to dismiss within three (3) days of the
 6     date on which this Order is electronically docketed. Any Party that opposes the Tribe’s
 7     motion to dismiss SHALL FILE a responsive brief within twenty-one (21) days of the
 8     date on which the Tribe’s motion is served. The Tribe MAY FILE a reply brief, if any,
 9     within twenty-eight (28) days of the date on which the Tribe’s motion is served. Upon
10     completion of the briefing, the Court will take the matter under submission and decide the
11     Tribe’s motion without oral argument pursuant to Civil Local Rule 7.1(d)(1).
12           IT IS SO ORDERED.
13     Dated: June 14, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     11
                                                                               20-CV-2343 JLS (DEB)
